In a negligence action to recover damages for personal injuries, the plaintiff appeals from an order of the Supreme Court, Richmond County (Mastro, J.), dated June 11, 1996, which granted the defendants’ motion for summary judgment dismissing the complaint.
Ordered that the order is affirmed, with costs.
The plaintiff sustained injuries to his face when he attempted to saw a branch of a tree that had fallen onto his property from the defendants’ adjoining property. Where, as here, there is no evidence that the tree was defective or that the defendants had actual or constructive notice of any defective condition in the tree before it fell, the defendants did not have a duty to take reasonable steps to prevent any potential harm that may have occurred to the plaintiff on his property as a result of the tree falling on his property (see, Ivancic v Olmstead, 66 NY2d 349, 350-351, cert denied 476 US 1117; Harris v Village of E. Hills, 41 NY2d 446, 449). Rosenblatt, J. P., Copertino, Pizzuto, Krausman and Florio, JJ., concur.